Title: To James Madison from William Jones, 9 May 1801
From: Jones, William
To: Madison, James


SirPhiladelphia 9th. May 1801
Jacob Mayer Esquire late Consul at Cape Francois for whom I have now the pleasure of addressing you, will visit the seat of government for the purpose of communicating with the administration on the subject of our affairs in that quarter.
His long residence and intimate knowledge of the official transactions in that Island will enable him to develope the measures which have been pursued and to convey to government very useful information. I have known Mr Mayer many years and have the highest respect for his character. With the most respectful regard I am Sir Yours truly
Wm Jones
 

   
   RC (DLC). Cover marked by Jones: “Jacob Mayer Esqr.”; docketed by JM.



   
   William Jones was a prominent merchant and shipowner in Philadelphia. Elected as a Republican to Congress, Jones served from December 1801 to March 1803. JM named him secretary of the navy in 1813.


